Exhibit 10.3

AMENDMENT NO. 5 TO THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT (this “Amendment”) is entered into as of May 15, 2009 by and
among:

(a) Yellow Roadway Receivables Funding Corporation, a Delaware corporation (the
“Seller” or “YRRFC”),

(b) YRC Worldwide Inc., a Delaware corporation (the “Performance Guarantor”),

(c) JPMorgan Chase Bank, N.A., SunTrust Bank, Wachovia Bank, National
Association, and The Royal Bank of Scotland plc as successor to ABN AMRO Bank
N.V. (each of the foregoing a “Committed Purchaser”),

(d) Falcon Asset Securitization Company LLC, Three Pillars Funding LLC and
Amsterdam Funding Corporation (each of the foregoing, a “Conduit”),

(e) Wachovia Bank, National Association, as letter of credit issuer (the “LC
Issuer”),

(f) SunTrust Robinson Humphrey, Inc., Wachovia Bank, National Association, The
Royal Bank of Scotland plc as successor to ABN AMRO Bank N.V. and JPMorgan Chase
Bank, N.A. (each of the foregoing, a “Co-Agent”), and

(g) JPMorgan Chase Bank, N.A., as administrative agent for the Groups (together
with its successors and permitted assigns and in such capacity, the
“Administrative Agent” and together with the Co-Agents, and their respective
successors and permitted assigns, the “Agents”),

with respect to that certain Third Amended and Restated Receivables Purchase
Agreement, dated as of April 18, 2008, among the Seller, the Committed
Purchasers, the Conduits, LC Issuer and the Agents (as amended, restated,
supplemented or otherwise modified from time to time, the “RPA”).

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meanings attributed to such terms in the RPA.

2. Amendments.

(a) Exhibit I of the RPA is hereby amended by deleting from the definition of
“Trigger Event” therein the following row from the table set forth therein:

 

For the fiscal quarter ending on June 30, 2009

   $ 45,000,000

 

1



--------------------------------------------------------------------------------

3. Representations and Warranties. In order to induce the other parties to enter
into this Amendment, (a) the Seller hereby represents and warrants to the
Agents, the LC Issuer and the Purchasers that after giving effect to the
amendment contained in Section 2 above, (i) no Servicer Default or Potential
Servicer Default exists and is continuing as of the Effective Date (as defined
herein), (ii) the RPA, as amended hereby, constitutes the legal, valid and
binding obligation of the Seller enforceable against it in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law) and
(iii) excluding Section 3.1(k) of the RPA solely insofar as it relates to the
absence of a Material Adverse Effect of the type described in clause (i) of the
definition of such term (as to which no representation or warranty is made
hereby), each of the Seller’s representations and warranties contained in the
RPA is correct as of the Effective Date, and (b) the Performance Guarantor
hereby consents to the amendment herein contained and ratifies and confirms that
the Performance Undertaking remains in full force and effect.

4. Effective Date. This Amendment shall become effective (the “Effective Date”)
when each of the following conditions precedent has been satisfied or waived:
(i) receipt by the Administrative Agent of counterparts of this Amendment, in
form and substance acceptable to the Administrative Agent, duly executed by the
Seller, the Performance Guarantor and the Required Co-Agents; (ii) receipt by
the Administrative Agent of counterparts to the Amendment No. 6 to Credit
Agreement dated as of the date hereof, duly executed by the Performance
Guarantor, certain of its Canadian and United Kingdom Affiliates, JPMorgan Chase
Bank, N.A., as administrative agent, and the lenders party thereto; (iii) the
Seller shall have paid the reasonable legal fees and disbursements of the
Administrative Agent’s counsel, Latham & Watkins LLP, invoiced on or prior to
the date hereof; (iv) receipt by the Administrative Agent of counterparts of an
Amendment Fee Letter dated as of the date hereof (the “Amendment Fee Letter”)
duly executed by YRRFC and each of the Co-Agents that is executing a counterpart
of this Amendment; and (v) receipt by the applicable Co-Agents of their
amendment fees pursuant to the Amendment Fee Letter.

5. Ratification. Except as modified hereby, the RPA is hereby ratified, approved
and confirmed in all respects.

6. Reference to Agreement. From and after the Effective Date, each reference in
the RPA to “this Agreement”, “hereof”, or “hereunder” or words of like import,
and all references to the RPA in any and all agreements, instruments, documents,
notes, certificates and other writings of every kind and nature shall be deemed
to mean the RPA, as modified by this Amendment.

7. Costs and Expenses. The Seller agrees to pay all reasonable costs, fees, and
out-of-pocket expenses (including reasonable attorneys’ fees and disbursements)
incurred by the Agents in connection with the preparation, execution and
enforcement of this Amendment.

 

2



--------------------------------------------------------------------------------

8. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW) WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES.

9. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart via facsimile or other electronic transmission shall be deemed
delivery of an original counterpart.

<Signature pages follow>

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

YELLOW ROADWAY RECEIVABLES FUNDING CORPORATION By:  

 

Name: Title: YRC WORLDWIDE INC., as Performance Guarantor By:  

 

Name: Title:

 

[Amendment No. 5]



--------------------------------------------------------------------------------

SUNTRUST ROBINSON HUMPHREY, INC.,

as Three Pillars Agent

By:  

 

Name:   Title:  

JPMORGAN CHASE BANK, N.A.,

as Falcon Agent and as Administrative Agent

By:  

 

Name:   Title:  

WACHOVIA BANK, NATIONAL ASSOCIATION,

as LC Issuer and as Wachovia Agent

By:  

 

Name:   Title:  

THE ROYAL BANK OF SCOTLAND PLC,

as Amsterdam Agent

BY:   RBS SECURITIES INC, AS ITS AGENT By:  

 

Name:   Title:  

 

[Amendment No. 5]



--------------------------------------------------------------------------------

AMENDMENT NO. 6 TO THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

This AMENDMENT NO 6. TO THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”) is entered into as of May 20, 2009 by and among:

(a) Yellow Roadway Receivables Funding Corporation, a Delaware corporation (the
“Seller” or “YRRFC”),

(b) YRC Worldwide Inc., a Delaware corporation (the “Performance Guarantor”),

(c) JPMorgan Chase Bank, N.A., SunTrust Bank, Wachovia Bank, National
Association, and The Royal Bank of Scotland plc as successor to ABN AMRO Bank
N.V. (each of the foregoing a “Committed Purchaser”),

(d) Falcon Asset Securitization Company LLC, Three Pillars Funding LLC and
Amsterdam Funding Corporation (each of the foregoing, a “Conduit”),

(e) Wachovia Bank, National Association, as letter of credit issuer (the “LC
Issuer”),

(f) SunTrust Robinson Humphrey, Inc., Wachovia Bank, National Association, The
Royal Bank of Scotland plc as successor to ABN AMRO Bank N.V. and JPMorgan Chase
Bank, N.A. (each of the foregoing, a “Co-Agent”), and

(g) JPMorgan Chase Bank, N.A., as administrative agent for the Groups (together
with its successors and permitted assigns and in such capacity, the
“Administrative Agent” and together with the Co-Agents, and their respective
successors and permitted assigns, the “Agents”),

with respect to that certain Third Amended and Restated Receivables Purchase
Agreement, dated as of April 18, 2008, among the Seller, the Committed
Purchasers, the Conduits, LC Issuer and the Agents (as amended, restated,
supplemented or otherwise modified from time to time, the “RPA”).

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meanings attributed to such terms in the RPA.

2. Amendments.

(a) Section 7.1(d) of the RPA is hereby amended and restated to read in its
entirety as follows:

“(d) As at the end of any Calculation Period:

(i) the average of the Delinquency Ratios for each of the three consecutive
Calculation Periods then most recently ended shall exceed (A) 3.50% at any time
between February 27, 2009, and September 30, 2009, or (B) 2.50% at any other
time;

 

1



--------------------------------------------------------------------------------

(ii) the average of the Dilution Ratios for each of the three consecutive
Calculation Periods then most recently ended shall exceed (A) 14.00% at any time
between February 27, 2009, and September 30, 2009, or (B) 9.50% at any other
time; or

(iii) the average of the Default Ratios for each of the three consecutive
Calculation Periods then most recently ended shall exceed (A) 3.50% at any time
between February 27, 2009, and September 30, 2009, or (B) 2.25% at any other
time;

provided, however, in the case of each of the foregoing clauses (i), (ii) and
(iii), all Receivables owing from General Motors Corporation, its successors or
assigns or any of its Affiliates shall be excluded from all calculations of
Delinquency Ratios, Dilution Ratios and Default Ratios for the month of May,
2009 and for each month thereafter.”

(b) Exhibit I to the RPA is hereby amended by amended and restating clause
(i) of the definition of “Eligible Receivable” set forth therein to read in its
entirety as follows:

“(i) a Receivable the Obligor of which, (a) if a natural person, is a resident
of the United States or, if a corporation or other business organization, is
organized under the laws of the United States or any political subdivision
thereof and has its chief executive office in the United States, (b) is not an
Affiliate of any of the parties hereto and (c) is not General Motors
Corporation, its successors or assigns or any of its Affiliates,”

(c) Exhibit I to the RPA is hereby further amended by inserting a definition of
“Excluded Receivables” therein to read in its entirety as follows:

“Excluded Receivables” means all rights to payment owing from General Motors
Corporation, its successors or assigns or any of its Affiliates arising after
May 20, 2009.

(d) Exhibit I to the RPA is hereby further amended by amended and restating the
definition of “Receivable” set forth therein to read in its entirety as follows:

“Receivable” means the indebtedness and other obligations owed (at the time it
arises, and before giving effect to any transfer or conveyance contemplated
under the Sale Agreement or hereunder) to an Originator other than Excluded

 

2



--------------------------------------------------------------------------------

Receivables, whether constituting an account, chattel paper, instrument or
general intangible, arising in connection with the provision of freight shipping
and ancillary services by such Originator and includes, without limitation, the
obligation to pay any Finance Charges with respect thereto. Indebtedness and
other rights and obligations arising from any one transaction, including,
without limitation, indebtedness and other rights and obligations represented by
an individual Invoice, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other rights and obligations arising from any
other transaction.

3. Representations and Warranties. In order to induce the other parties to enter
into this Amendment, (a) the Seller hereby represents and warrants to the
Agents, the LC Issuer and the Purchasers that after giving effect to the
amendment contained in Section 2 above, (i) no Servicer Default or Potential
Servicer Default exists and is continuing as of the Effective Date (as defined
herein), (ii) the RPA, as amended hereby, constitutes the legal, valid and
binding obligation of the Seller enforceable against it in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law) and
(iii) excluding Section 3.1(k) of the RPA solely insofar as it relates to the
absence of a Material Adverse Effect of the type described in clause (i) of the
definition of such term (as to which no representation or warranty is made
hereby), each of the Seller’s representations and warranties contained in the
RPA is correct as of the Effective Date, and (b) the Performance Guarantor
hereby consents to the amendment herein contained and ratifies and confirms that
the Performance Undertaking remains in full force and effect.

4. Effective Date. This Amendment shall become effective (the “Effective Date”)
when the Administrative Agent shall have received counterparts of this
Amendment, in form and substance acceptable to the Administrative Agent, duly
executed by the Seller, the Performance Guarantor and the Required Co-Agents.

5. Further Assurances. The Administrative Agent agrees, at the Seller’s sole
cost and expense, to deliver such UCC financing statement amendments as may be
reasonably necessary or appropriate to effectuate the purposes of this
Amendment.

6. Ratification. Except as modified hereby, the RPA is hereby ratified, approved
and confirmed in all respects.

7. Reference to Agreement. From and after the Effective Date, each reference in
the RPA to “this Agreement”, “hereof”, or “hereunder” or words of like import,
and all references to the RPA in any and all agreements, instruments, documents,
notes, certificates and other writings of every kind and nature shall be deemed
to mean the RPA, as modified by this Amendment.

8. Costs and Expenses. The Seller agrees to pay all reasonable costs, fees, and
out-of-pocket expenses (including reasonable attorneys’ fees and disbursements)
incurred by the Agents in connection with the preparation, execution and
enforcement of this Amendment, including, without limitation, the costs and
expenses contemplated in Section 5 hereof.

 

3



--------------------------------------------------------------------------------

9. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW) WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES.

10. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart via facsimile or other electronic transmission shall be deemed
delivery of an original counterpart.

<Signature pages follow>

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

YELLOW ROADWAY RECEIVABLES FUNDING CORPORATION By:  

 

Name: Title: YRC WORLDWIDE INC., as Performance Guarantor By:  

 

Name: Title:

 

[Amendment No. 6]



--------------------------------------------------------------------------------

SUNTRUST ROBINSON HUMPHREY, INC.,

as Three Pillars Agent

By:  

 

Name: Title:

JPMORGAN CHASE BANK, N.A.,

as Falcon Agent and as Administrative Agent

By:  

 

Name: Title:

WACHOVIA BANK, NATIONAL ASSOCIATION,

as LC Issuer and as Wachovia Agent

By:  

 

Name: Title:

THE ROYAL BANK OF SCOTLAND PLC,

as Amsterdam Agent

BY:   RBS SECURITIES INC, AS ITS AGENT By:  

 

Name: Title:

 

[Amendment No. 6]